Citation Nr: 1000342	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  02-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

This case was the subject of a May 2007 Order of the Court of 
Appeals for Veterans Claims (Court) that granted a Joint 
Motion for Remand of the parties dated in April 2007, and 
thereby vacated the Board's August 2006 decision in this 
matter.

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the purpose of compliance with the Court's May 2007 
Order.

In correspondence received by the Board in October 2009, the 
Veteran indicated that as a result of his period of active 
service he was experiencing severe pains in both wrists and 
his fingers.  He also indicated he was having problems with 
his hearing and described episodes of acoustic trauma during 
active service.  He further described problems with his eyes 
that he attributed to exposure to steam getting in his eyes 
during active service, and problems with mental health that 
he attributed to the pain resulting from his service-
connected disabilities.  The RO/AMC should seek clarification 
from the Veteran as to whether he seeks service connection 
for any of these disabilities or seeks to reopen claims for 
service connection for any of these conditions subject to 
prior final RO denials, and take any appropriate action with 
respect to any raised claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a VA examination of the lumbar spine in 
June 2009.  As noted in an October 2009 Appellant's Post-
Remand Brief from the Veteran's representative, the Veteran's 
claims file was not present for review by the examiner; and 
though the examiner was a nurse practitioner, her report was 
not signed by a medical doctor.  The Veteran's representative 
specifically contended that the examination was therefore 
inadequate for rating purposes.  (Emphasis in original.)  The 
Board notes that although in July 2009 the RO/AMC requested 
that the claims file be returned to the VA examiner in order 
for her to review the claims file and prepare an addendum to 
her report, there is no indication or evidence in the claims 
file that this was accomplished.  

As support for his request for a new VA examination, the 
Veteran's representative cited to pertinent supporting legal 
authority, including 38 C.F.R. §§ 4.1, 4.70 ("It is... 
essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history."); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) ("Fulfillment of the statutory duty to assist... 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  (Emphasis 
added in Appellant's Post-Remand Brief.)  The representative 
further noted that according to M21-1MR, Part III, Subpart 
IV, Chapter 3, Section D 18(a), an examination report must be 
signed by a medical doctor when an examination has been 
conducted by a physician assistant or nurse practitioner.  In 
light of the above, the Board finds that a new VA examination 
that includes review of the claims file is warranted, and 
that, if the new examination is accomplished by a physician 
assistant or nurse practitioner, the claims file should be 
reviewed and signed by a medical doctor.

Additionally, the Board notes that in its November 2007 
remand of this matter, it was requested that the RO consider 
whether an extraschedular evaluation is warranted for the 
Veteran's lumbar spine disability, in compliance with the 
Board's May 2007 Order in this case.  This was not 
accomplished by the RO on remand and readjudication of this 
matter.  The Veteran is entitled to compliance with the 
Court's Order and the Board's remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to cmpliance with the remand orders.)
 
Also, in October 2009, the RO received a large quantity of VA 
treatment records from the Veteran, and the Veteran indicated 
that he was in the process of obtaining additional medical 
records that he felt would substantiate his claim for a 
higher rating for his service-connected lumbar spine 
disability.  The RO should seek to assist the Veteran in 
obtaining any such records.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his lumbar spine 
disability and may have in their possession 
records that he contends are relevant to his 
current claim for a higher rating.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain any 
records that have not been previously 
obtained from each health care provider the 
Veteran identifies.  

In correspondence dated in March 2009, and 
received by the Board in October 2009, the 
Veteran wrote that all treatment for his 
lumbar spine disability had been received at 
the VA Medical Center in Tuskegee, beginning 
in 1972.  

Also, in correspondence dated in September 
2009 and received by the Board in October 
2009, the Veteran contended that thorough 
review of his medical records would include 
review of records of hospitalization in 1994 
at the VA Medical Center in Tuskegee.

2.  The RO/AMC shall schedule the Veteran 
for a VA examination by a physician with 
appropriate expertise.  The purpose of the 
examination is to determine the current 
severity of the Veteran's low back 
disability.

The following considerations will govern the 
examination:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If the new examination is accomplished 
by a physician assistant or nurse 
practitioner, the claims file will be 
reviewed and signed by a medical doctor.

(c) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(d) The examiner must further report the 
complete range of motion for the 
thoracolumbar spine.  In providing this 
objective information, he should indicate 
whether there is likely to be any additional 
decrease in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including during 
flare-ups; weakened movement; excess 
fatigability; incoordination; and repetitive 
use.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

(e) The examiner should describe all present 
neurological manifestations of the Veteran's 
low back disorder, including but not limited 
to whether there are confirmed signs of 
sciatica involving the lower extremities.  
The physician should further clarify whether 
a diagnosis of intervertebral disc syndrome 
(IVDS) applies, and if so indicate the 
frequency and severity of any IVDS 
exacerbations and/or incapacitating 
episodes.

(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted above.  

3.  Thereafter, the RO should review the claims 
file and ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further action 
is required, the RO should undertake it before 
readjudication of the claim.

4.  Readjudicate the issue on appeal.  
Pursuant to the Court's May 2007 Order and 
the Board's November 2007 Remand in this 
matter, readjducation is to include 
consideration of the Veteran's Office of 
Personnel Management employment disability 
records in determining whether an 
extraschedular rating is warranted (or 
whether referral to the Director, 
Compensation and Pension, for 
extraschedular consideration is warranted).  

If the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



